I do not understand or construe Sec. 43 of the contract as changing or attempting to change any priorities of locators or appropriators of water involved in these contracts; nor does it appear to authorize or contemplate any change or diversion to the detriment of appropriators or the amount of water to be received. The authority, which the district appears to confer upon the Reclamation Department, is this: At his option, "the Secretary shall have the right to substitute an equal amount of water from the Payette River or the Salmon River or in part from the Payette or in part from the Salmon . . . and make by appropriate credit such readjustment, if any, in the charges against the district he shall then find to be equitable in view of the changed conditions and applicable to the water supply furnished *Page 551 
for the district, but . . . shall not increase the financial obligation of the district."
It is too well settled to require citation of authority, that neither the district, the state, nor the United States can take an existing vested water right without payment of just compensation therefor. The water belongs to the state of Idaho. (Vol. II, Proc. Idaho Const. Convention, p. 1168 et seq.; Sec.41-101, I. C. A.; Const., Secs. 4 and 5, Art. 15; Walbridge v.Robinson, 22 Idaho 236, 125 P. 812 (43 L.R.A., N.S., 240);Twin Falls Salmon R. L.  W. Co. v. Caldwell, 242 Fed. 177; and the right of the state to regulate and control the use, by appropriate procedural and administrative rules and regulations, is equally well settled. An appropriation or rental use gives the appropriator or user no title to the water; his right thus acquired is to the use only. Coulson v.Aberdeen-Springfield Canal Co., 39 Idaho 320, 324, 227 P. 29.
When the United States acts through the agency of the Secretary of the Interior and under sanction of act of Congress, it does so in a purely proprietary capacity and is subject to the same rules and regulations regarding vested property rights as an individual.
We must assume that the contract under consideration was made in the light of the constitution of the state of Idaho (Secs. 4 and 5, Art. 15) and the state statutes, as well as the act of Congress authorizing these public works. Conferring on the secretary the right to substitute the waters of one stream for those of another, when that can be done without impairment of the rights of prior appropriators along these streams, is merely an administrative regulation calculated to be beneficial rather than detrimental to the proprietary rights of the water user. It can make no difference to the appropriator of water, whether he gets the water from one stream or another, or from the pooled waters of a lake or reservoir, so long as it is delivered to him at his headgate at the times and under the priorities to which his location and appropriation entitle him. This is equally true whether he be himself an originallocator, appropriator, and diverter of the waters. (Sec. 3, Art. XV, Const.) or whether he has made settlement andimprovement, with a view to receiving water under a "sale,rental or distribution," (italics supplied) as contemplated by Sec. 5, Art. 15 of the Constitution. (See Mellen v. GreatWestern Beet Sugar Co. et. al., 21 Idaho 353, 122 P. 30, *Page 552 
Ann. Cas. 1913D, 621; Walbridge v. Robinson, supra; Nampa Meridian Irr. Dist. v. Barclay, 56 Idaho 13, 19, 47 P.2d 916, 100 A.L.R. 557.)
As I understand the contract here involved, it is proposed that the Federal Reclamation Department may, in the discretion of the secretary, construct diverting works to divert the waters of one stream or other source into another stream and impound them, and thereafter distribute the pooled water supply to the several water users in the amount and order of their respective appropriations and priorities from the several streams; and that the department is given such power under this contract. The contract is intended to preserve and protect the rights of the locators and appropriators of water rather than to impair them.
This view was apparently entertained when the original contract of April 6, 1926, was entered into; and we find paragraph 78 thereof providing as follows:
                    "Water Rights Unchanged.
"78. It is agreed and understood that the water rights to which the project lands are now entitled remain unchanged hereunder, and under this contract the said project lands will be entitled to the same water rights to which they would be entitled under all existing contracts and water right appropriations applicable thereto, if this contract were not made."
Entertaining this view of the contract, I am concurring in the conclusion reached by the Chief Justice; and I want it specifically understood, that I am doing so, on the theory and my understanding of the contract as herein set forth.